542 So.2d 479 (1989)
Tony WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 87-03088.
District Court of Appeal of Florida, Second District.
May 5, 1989.
James Marion Moorman, Public Defender, and Paul C. Helm, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and William I. Munsey, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant appeals the order resentencing him, pursuant to our mandate in Williams v. State, 510 So.2d 1207 (Fla. 2d DCA 1987), to seven years in prison for aggravated battery, a concurrent five years in prison for grand theft and a consecutive term of life probation for burglary. We find no merit in the issues raised by appellant except the one pertaining to the special conditions of probation contained in the written probation order.
Appellant argues, and the state concedes, that there were no oral pronouncements made by the trial judge at sentencing as to any special conditions of probation. Those special conditions of probation are only contained in the trial judge's written order. The written sentence and probation order thus do not conform to the judge's oral pronouncements as they are required to do. The inclusion in the written order of special conditions of probation that were not orally pronounced at the sentencing hearing requires us to reverse the written order of probation and remand for correction so that the written order of probation conforms to the oral pronouncement. Williams v. State, 525 So.2d 458 (Fla. 2d DCA 1988).
Appellant's sentences are otherwise affirmed.
CAMPBELL, C.J., and LEHAN and ALTENBERND, JJ., concur.